



COURT OF APPEAL FOR ONTARIO

CITATION:
Jogendra v. Ontario (Human
    Rights Tribunal), 2012 ONCA 71

DATE: 20120202

DOCKET: C53981

Simmons, Armstrong and Rouleau JJ.A.

BETWEEN

Regis Jogendra

Moving Party (Appellant)

and

Human Rights Tribunal of Ontario and David Muir

Respondents (Respondents)

Regis Jogendra, in person

Freya Kristjanson, for the Human Rights Tribunal

Judie Im, for David Muir

Heard and endorsed: February 1, 2012

On appeal from the order of Justice Duncan Grace of the Superior
    Court of Justice, dated June 1, 2001.

APPEAL BOOK
    ENDORSEMENT

[1]

We do not interpret the letter dated April 21,
    2010 from the registrar of the Human Rights Tribunal as directing or inviting
    the appellant to institute an application under s. 16 of the
Public
    Officers Act
. The letter requested submissions on the
    issue of bias and indicated further directions would be provided once the
    submissions were received.  Prior to instituting his s. 16 application the
    appellant never made submissions advancing the position the Tribunal was
    biased. The purpose of the reference to the
Public Officers Act
was to
    provide information.

[2]

Nor do we interpret Moore J.'s comments at a scheduling conference relating to the appellant's s. 16 application as giving directions concerning whether the appellant's Human Rights complaint could proceed pending determination of the s. 16 application. In any event, we fail to see how the propriety of proceeding with the Human Rights complaint is before us.

[3]

Finally, we agree with the application
    judge's conclusion that, in the circumstances of this case, the s. 16
    application should be dismissed. There was no foundation in the record for
    concluding that the Human Rights Tribunal as a whole was disqualified by
    interest from acting.

[4]

The appeal is therefore dismissed.

[5]

Costs are to the respondents on a partial
    indemnity scale inclusive of disbursements and applicable taxes fixed in the
    amount of $2,500 for the Human Rights Tribunal and $1,500 for Mr. Muir.

[6]

The appellant shall have 10 days following
    receipt of any draft order to respond, failing which he shall be deemed to have
    approved the draft order.


